     AMY J. LONGO (Cal. Bar No. 198304)
 1   Email: longoa@sec.gov
     DAVID S. BROWN (Cal. Bar No. 134569)
 2   Email: browndav@sec.gov
     BRENT W. WILNER (Cal. Bar No. 230093)
 3   Email: wilnerb@sec.gov
 4   Attorneys for Plaintiff
     Securities and Exchange Commission
 5
     Robert A. Cohen, Unit Chief (Cyber Unit)
 6   Headquarters
     100 “F” Street, N.E.
 7   Washington, District of Columbia 20549
 8   Michele Wein Layne, Regional Director
     John W. Berry, Associate Regional Director
 9   Amy J. Longo, Regional Trial Counsel
     444 S. Flower Street, Suite 900
10   Los Angeles, California 90071
     Telephone: (323) 965-3998
11   Facsimile: (213) 443-1904
12
                         UNITED STATES DISTRICT COURT
13
                      SOUTHERN DISTRICT OF CALIFORNIA
14
15
     SECURITIES AND EXCHANGE                      Case No. 3:18-cv-02287-GPC-BLM
16   COMMISSION,
17                                                PLAINTIFF SECURITIES AND
                  Plaintiff,                      EXCHANGE COMMISSION’S
18                                                RESPONSE RE CORRIGAN &
19          vs.                                   MORRIS LLP’S MOTION TO
                                                  WITHDRAW (Dkt. No. 47)
20   BLOCKVEST, LLC and REGINALD
     BUDDY RINGGOLD, III a/k/a RASOOL             Date: February 8, 2019
21   ABDUL RAHIM EL,                              Time: 1:30 p.m.
                                                  Place: United States Courthouse
22                Defendants.                            221 West Broadway
23                                                       Courtroom 2D (Schwartz)
                                                         San Diego, CA 92101
24
                                                  Judge: Hon. Gonzalo P. Curiel
25
26
27
28
 1         Pursuant to S.D. Cal. L.R. 7.1(f)(3)(A), Plaintiff Securities and Exchange
 2   Commission (“SEC”) files this response to defense counsel Corrigan & Morris LLP’s
 3   motion to withdraw as counsel for defendants Blockvest, LLC and Reginald
 4   Ringgold.
 5         Initially, defense counsel moved to withdraw (Dkt. No. 47), and also moved ex
 6   parte for an application shortening time on its withdrawal motion, and staying the
 7   entire action pending its motion. (Dkt. No. 48). The SEC opposed the ex parte
 8   application. (Dkt. No. 50). On January 8, 2019, the Court issued an order on the ex
 9   parte application. (Dkt. No. 52). That order set the withdrawal motion for hearing
10   on February 8, 2019, concurrently with the SEC’s pending motion for partial
11   reconsideration. (Dkt. No. 44).
12         Based on the Court’s order, which sets the withdrawal and reconsideration
13   motions to be heard at the same time (id. at 2); requires the presence of both defense
14   counsel and the defendants at that hearing (id.); and provides that defendant
15   Blockvest cannot appear in this action without counsel (id. at 2 n.1), the SEC does
16   not oppose defense counsel’s motion to withdraw.
17
18   Dated: January 16, 2019
                                                   /s/ Amy Jane Longo
19
                                                   Amy Jane Longo
20                                                 David S. Brown
21                                                 Brent W. Wilner
                                                   Attorneys for Plaintiff
22                                                 SECURITIES AND EXCHANGE
23                                                 COMMISSION

24
25
26
27
28
 1                                 PROOF OF SERVICE

 2
     I am over the age of 18 years and not a party to this action. My business address is:
 3
           U.S. SECURITIES AND EXCHANGE COMMISSION,
 4         400 S. Flower Street, Suite 900, Los Angeles, California 90071
           Telephone No. (323) 965-3998; Facsimile No. (213) 443-1904.
 5
     On January 16, 2019, I caused to be served the document entitled PLAINTIFF
 6   SECURITIES AND EXCHANGE COMMISSION’S RESPONSE RE
     CORRIGAN & MORRIS LLP’S MOTION TO WITHDRAW (Dkt. No. 47)
 7
 8   on all the parties to this action addressed as stated on the attached service list:

 9   ☐      OFFICE MAIL: By placing in sealed envelope(s), which I placed for
     collection and mailing today following ordinary business practices. I am readily
10   familiar with this agency’s practice for collection and processing of
     correspondence for mailing; such correspondence would be deposited with the
11   U.S. Postal Service on the same day in the ordinary course of business.

12          ☐      PERSONAL DEPOSIT IN MAIL: By placing in sealed
     envelope(s), which I personally deposited with the U.S. Postal Service. Each such
13   envelope was deposited with the U.S. Postal Service at Los Angeles, California,
     with first class postage thereon fully prepaid.
14          ☐      EXPRESS U.S. MAIL: Each such envelope was deposited in a
15   facility regularly maintained at the U.S. Postal Service for receipt of Express Mail
     at Los Angeles, California, with Express Mail postage paid.
16   ☐      HAND DELIVERY: I caused to be hand delivered each such envelope to
17   the office of the addressee as stated on the attached service list.

18   ☐     UNITED PARCEL SERVICE: By placing in sealed envelope(s)
     designated by United Parcel Service (“UPS”) with delivery fees paid or provided
19   for, which I deposited in a facility regularly maintained by UPS or delivered to a
     UPS courier, at Los Angeles, California.
20   ☐      ELECTRONIC MAIL: By transmitting the document by electronic mail
21   to the electronic mail address as stated on the attached service list.

22   ☒      E-FILING: By causing the document to be electronically filed via the
     Court’s CM/ECF system, which effects electronic service on counsel who are
23   registered with the CM/ECF system.

24   ☐     FAX: By transmitting the document by facsimile transmission. The
     transmission was reported as complete and without error
25         I declare under penalty of perjury that the foregoing is true and correct.
26
27   Date: January 16, 2019                     /s/ Amy Jane Longo
                                                Amy Jane Longo
28
                      SEC v. Blockvest LLC, et al.
 1   United States District Court – Southern District of California
                  Case No. 3:18-cv-02287-GPC-BLM
 2
                           SERVICE LIST
 3
        Stanley C. Morris (served by ECF only)
 4      Corrigan & Morris LLP
        12300 Wilshire Blvd., Suite 210
 5      Los Angeles, California 90025
        Attorneys for Defendants Reginald Buddy Ringgold, III and
 6      Blockvest LLC
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
